                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

International Union of Operating Engineers,
Local 150, et al.
                                                 Plaintiff,
v.                                                            Case No.: 1:19−cv−00811
                                                              Honorable Sharon Johnson
                                                              Coleman
Purdue Pharma L.P., et al.
                                                 Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, February 21, 2019:


        MINUTE entry before the Honorable Sharon Johnson Coleman: Motion hearing
held on 2/21/2019. Defendant McKesson Corporation's motion to stay proceedings
pending possible transfer to multidistrict litigation [15] is granted. Plaintiffs presented
their motion to remand to the Circuit Court of Cook County, Illinois [12], which the Court
stays pending resolution of the possible transfer to multidistrict litigation. Defendants
McKesson Corporation and AmerisourceBergen Corporation's unopposed motion for
extension of time to respond to the complaint [18] is granted. Defendants McKesson
Corporation and AmerisourceBergen Corporation must answer or otherwise respond to
plaintiffs' complaint within 30 days of the later of either (1) this action's remand to state
court or (2) the entry of a decision by the Judicial Panel on Multidistrict Litigation
granting a motion to vacate the conditional transfer order covering this action or finally
denying transfer of this action to the multidistrict litigation. Mailed notice. (ym, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
